Citation Nr: 0423879	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-15 569A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a rating in excess of 20 percent for a 
right ankle disorder.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from May 1977 to September 1977.  She had 
subsequent periods of ACDUTRA and inactive duty for training 
(INACDUTRA), including ACDUTRA from August 8, 1992, to August 
22, 1992, INACDUTRA on January 16, 1993, and ACDUTRA from 
June 3, 1994, to June 18, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and March 2001 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the case for additional development 
in May 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claims and has sufficiently 
notified her of the information and evidence necessary to 
substantiate these claims.

2.  Persuasive medical evidence demonstrates the veteran's 
present cervical spine disorder was not incurred as a result 
of an injury during a period of military service nor as a 
result of a service-connected disability.  

3.  The veteran's service-connected right ankle disorder is 
presently manifested by no more than marked limitation of 
motion; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A rating in excess of 20 percent for right ankle disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5271 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to her claims by correspondence 
dated in November 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in November 2001 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The issues on appeal were re-
adjudicated and a supplemental statement of the case was 
provided to the veteran in October 2003.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the November 2001 VCAA notice letter provided 
to the veteran generally informed her of the evidence not of 
record that was necessary to substantiate her claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the October 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the November 2001 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In November 2003, the veteran reported she had 
no additional evidence to submit in support of her claim.  
Therefore, the Board finds further attempts to obtain any 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in January 1995, February 
1996, October 1998, and February 2001.  The available medical 
evidence is sufficient for adequate determinations of the 
issues on appeal.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for a cervical spine disorder.  
Records show that on February 21, 1982, the veteran 
complained of a swollen right ankle.  A March 1982 report 
noted complaints of minimal pain to the right ankle.  The 
examiner noted full range of motion and no tenderness.  

An October 1992 report noted that during a period of ACDUTRA 
in August 1992 the veteran fell after stepping in a hole 
causing swelling to her right ankle.  A February 1993 report 
noted a 2 week history of low back pain after falling from a 
truck.  The diagnoses includes mechanical low back pain and 
minimal spondylosis.  

Private medical records included a February 1993 computed 
tomography (CT) scan revealed posterior herniated disc at C4-
C5, C5-C6, and C6-C7.  There were large posterior and left 
lateral osteophytes at the C5-C6 disc.  It was noted that the 
spinal canal was markedly narrowed at these levels.  No 
fractures or dislocations were shown.  

Service medical records dated in October 1993 noted the 
veteran complained of daily right ankle pain with giving way 
and occasional swelling.  She denied any locking.  The 
examiner noted there was no evidence of effusion.  
Dorsiflexion/plantar flexion was 35 degrees/45 degrees.  
There was anterolateral pain to palpation and in dorsiflexion 
at greater than 15 degrees.  There was no evidence of 
varus/valgus instability and an anterior drawer sign was 
negative.  X-rays revealed a 4 millimeter (mm) anterior 
osteophyte.  The diagnosis was refractory right ankle 
anterolateral impingement.

A May 1994 report noted the veteran had experienced 4 months 
of relief from her right ankle anterolateral impingement 
symptoms after injection, but that she complained of pain at 
terminal dorsiflexion, 2 episodes of giving way, and 
swelling.  The examiner noted there was no evidence of 
swelling, but there was tenderness to the anterior 
tibiofibular ligament area and increased pain in 
dorsiflexion.  Dorsiflexion/plantar flexion was 20 degrees/45 
degrees.  Peroneal muscle strength was 5/5 and neurovascular 
functions were intact.  The diagnosis was right ankle 
anterolateral impingement.  The veteran was treated with 
injection and instructed to return in 4 to 6 weeks.  

Service department reports and medical records dated in June 
1994 noted the veteran sustained injuries to her ankle and 
lower back in a fall during training.  

An August 1994 bone scan revealed an area of uptake possibly 
secondary to a fracture of the thoracic spine at T6, but that 
there was a normal distribution of the radioisotope in the 
ankle bones.  An August 1994 orthopedic surgery consultation 
noted the veteran's right ankle pain had nearly subsided with 
use of a splint.  A November 1994 report noted use of a 
rocker bottom sole had been effective in alleviating the 
veteran's right ankle pain.  

VA general medical examination in January 1995 noted the 
veteran sustained a right ankle sprain in August 1992, that 
she had been immobiled with a cast in November 1992 because 
of a ligament sprain, and that she had right foot plantar 
fasciitis in December 1992.  The veteran complained of right 
ankle failure and frequent right ankle strains due to loss of 
strength.  The examiner noted her posture was erect and that 
her gait was normal.  The diagnoses included right ankle 
external ligament sprain, status post right ankle sprain, and 
right external ligament strain.

On VA foot disorders examination in January 1995 the veteran 
complained of right ankle swelling and pain at the ankle 
joint upon dorsiflexion.  It was noted she had been given a 
rocker bottom shoe and an air cast.  She also reported right 
ankle weakness and stated that during the previous year she 
had experienced 4 to 5 sprains.  She stated 3 cortisone 
injections and physical therapy had been unsuccessful.  She 
reported the pain was aggravated by going down stairs, 
driving, sitting with her legs extended, and squatting.  

The examiner noted the veteran was able to stand, perform 
supination and pronation exercises of the ankles, and rise on 
her toes without problem.  She was able to squat and walk on 
her heels, but with pain to the right ankle.  There was no 
evidence of ankle swelling or deformity.  There was adequate 
function of the right ankle, but limitation of motion with a 
contracture.  Her gait was adequate and there was no evidence 
of secondary skin or vascular changes.  There was crepitation 
to the right ankle joint and tenderness to palpation of the 
right ankle, plantar fascia, and Achilles tendon.  Range of 
motion studies revealed plantar flexion to 30 degrees and 
dorsiflexion to 15 degrees.  A right ankle posterior drawer 
test was positive and there was lateral instability of the 
ankle.  There was no evidence of medial or posterior 
instability.  The diagnoses included chronic right ankle 
sprain, right foot contracture, right foot plantar fasciitis, 
right Achilles tendonitis, and a bone fragment to the medial 
talus representing a nonunion avulsion fracture with 
posterior calcaneal spurs.  The examiner noted residuals of 
the veteran's injury was anterolateral instability which made 
her prone to chronic sprains and pains resulting in post-
traumatic osteoarthritis.  

Private medical records dated in March 1995 noted the veteran 
complained of persistent right ankle joint line pain, 
sensation of instability, and repetitive sprains.  The 
examiner noted stress views were consistent with a positive 
talar tilt (approximately 5 degrees greater than the left).  
The examiner's assessment noted clinical and radiographic 
evidence of instability.  

In a March 1995 rating decision the RO established service 
connection for residuals of a right ankle injury, including 
chronic right ankle sprain, contracture, plantar fasciitis, 
and Achilles tendonitis.  A 10 percent disability rating was 
assigned.

Service medical records show the veteran was surgically 
treated for anterolateral impingement of the right ankle from 
heterotopic soft tissue calcification in November 1995.  
Correspondence dated in December 1995 noted the veteran had 
undergone surgery that was complicated by nerve entrapment.  
It was noted that a diagnosis was pending completion of 
electrodiagnostic studies.  

Private medical records include a January 1996 
electromyography (EMG) study that revealed normal conduction 
of the peroneal nerves, but chronic radiculopathy with active 
denervation in both S1 common nerve roots.  

VA orthopedic examination in February 1996 noted the veteran 
had undergone removal of bone fragment to the right ankle in 
November 1995.  She reported present complaints including 
chronic right ankle sprain and a stabbing sensation to the 
joint associated with swelling and weakness.  She also 
complained of numbness to the right big toe and second toe 
subsequent to surgery.  She stated her pain was aggravated by 
driving.  The examiner noted swelling to the right ankle, 
with measurements of 27 centimeters (cm) as compared to 25 cm 
on the left.  There was also evidence of right ankle 
crepitus, lateral instability, tenderness to palpation of the 
right mallei, and weakness to all right ankle muscles 
(strength 4/5).  Anterior drawer test was negative.  There 
was no evidence of deformity or muscle atrophy.  Range of 
motion studies revealed dorsiflexion to 0 degrees and plantar 
flexion to 30 degrees.  

There was a positive Tinel's sign to the right ankle medial 
malleolus and diminished pinprick and smooth sensation to the 
plantar aspect of the right foot and heel.  There was 
diminished pinprick and smooth sensation on the right common 
peroneal nerve distribution of the right foot.  The diagnoses 
included residuals of right ankle injury with sprain and 
avulsion fracture, plantar fasciitis, and Achilles 
tendonitis, status post surgical repair, bone fragment on the 
medial aspect of the talus probably representing an avulsion 
fracture, and clinical right tarsal tunnel syndrome.  

In a March 1996 rating decision the RO granted an increased 
20 percent rating for residuals of a right ankle injury.  In 
her November 1996 notice of disagreement the veteran reported 
her right ankle disability had increased in severity 
subsequent to her surgical treatment.  She complained of 
chronic pain aggravated by driving and walking.  

In a July 1997 rating decision the RO established service 
connection for intervertebral disc syndrome of the lumbar 
spine.  A 10 percent disability rating was assigned.  

VA medical records dated in August 1997 noted the veteran had 
had been hospitalized for treatment of an ankle joint 
derangement.  A November 1997 report noted the veteran was 
status post Bronstein-Gould procedure.  The examiner noted 
there was no evidence of swelling, heat, or instability.  
There was tenderness to the medial malleolus and over the 
anterior tibiofibular ligaments.  Range of motion studies 
revealed dorsiflexion to 25 degrees and plantar flexion to 15 
degrees.  The distal pulses were positive and the 
neurovascular functions were intact.  

Private medical records dated in November 1997 included a 
diagnosis of severe cervical myositis.  No opinion as to 
etiology was provided.  

In September 1998, the RO granted entitlement to an increased 
60 percent rating for intervertebral disc syndrome of the 
lumbar spine.  A total disability rating based on individual 
unemployability was established in a January 1999 rating 
decision.  The RO also denied entitlement to service 
connection for peripheral neuropathy in that decision.  

VA orthopedic examination in October 1998 noted the veteran 
complained of involuntary muscle movement and pain on 
palpation to the right ankle.  She reported her pain was 
acerbated by going down hill and that she experienced locking 
of the ankle.  She stated her symptoms were alleviated by 
liniments, use of an ankle brace, and ice packs.  The 
examiner noted she did not require the use of crutches, 
braces, a cane, or corrective shoes to walk.  Range of motion 
studies revealed dorsiflexion to 0 degrees and plantar 
flexion to 35 degrees.  There was no evidence of pain on 
motion in all motions of the right ankle.  There was 2 cm of 
edema to the right ankle joint, but no evidence of effusion, 
weakness, redness, heat, dislocation, or right ankle 
guarding.  There was objective evidence of mild to moderate 
mediolateral and anterior instability and severe crepitation.  
An anterior drawer test was positive. 

The veteran's gait was normal and there was no evidence of 
ankylosis or leg length discrepancy.  The diagnoses included 
status post right ankle injury and surgery and posttraumatic 
osteoarthritis with a nonunion bone fragment, secondary to an 
old avulsion 5 mm fracture, and soft tissue swelling.  It was 
noted these diagnoses were based upon X-ray examination 
findings in May 1997, prior to surgical treatment in November 
1997.

In an April 1999 statement in support the veteran reiterated 
her claim that her cervical spine disorder had been incurred 
in a service-related accident.  She also claimed that her 
neck disorder was directly related to her service-connected 
disability.

VA medical opinion in February 2001 noted the veteran's 
claims file and service medical records had been carefully 
reviewed.  The examiner summarized the pertinent evidence of 
record and found that the absence of complaints of neck pain 
in contemporaneous reports documenting the veteran's injury 
in January 1993 demonstrated her degenerative joint disease 
and cervical discogenic disease were pre-existing disorders 
and were not shown to have been aggravated at that time.  The 
examiner stated, in essence, that there was no evidence the 
veteran's present cervical spine disorders were secondarily 
or etiologically related to her service-connected low back 
disability.

VA medical reports dated in February 2002 noted the veteran 
denied any musculoskeletal complaints.  Additional service 
department and private medical records indicate treatment for 
cervical spine disorders without opinion as to etiology.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In line of duty 
means an injury or disease incurred or aggravated during a 
period of active military, naval, or air service unless such 
injury or disease was the result of the veteran's own willful 
misconduct.  A service department finding that injury, 
disease, or death occurred in line of duty is binding unless 
it is patently inconsistent with the requirements of VA laws.  
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2003).

Generally, where a veteran had 90 days or more of continuous, 
active military service and certain chronic diseases become 
manifest to a degree of 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).

Active service includes periods of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2003); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service 
connection for a person on inactive duty for training is 
permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 
484, 485 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based the evidence of record, the Board finds the veteran's 
cervical spine disability was not incurred as a result of an 
injury during a period of military service nor as a result of 
a service-connected disability.  The February 2001 VA 
examiner's opinion as to this matter is persuasive.  Although 
the veteran believes this disorder was incurred in or 
aggravated by service, she is not a licensed medical 
practitioner and she is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds service connection for a cervical spine disorder 
is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  The normal 
range of dorsiflexion is from 0 to 20 degrees and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 3 0 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2003).

The Rating Schedule provides, alternatively, that traumatic 
and degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2003).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has also held that there is no basis for a rating 
higher than the maximum schedular rating for additional 
limitation of motion due to pain or functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

In this case, the Board notes the veteran is presently 
receiving a 20 percent rating which is the maximum schedular 
rating for limitation of ankle motion under Diagnostic Code 
5271.  Although VA examination in February 1996 included 
diagnoses of plantar fasciitis, Achilles tendonitis, and 
clinical right tarsal tunnel syndrome, these disorders were 
not demonstrated by examination subsequent to surgical 
treatment in November 1997.  The October 1998 VA orthopedic 
examination noted range of motion studies revealed 
dorsiflexion to 0 degrees and plantar flexion to 35 degrees, 
with no evidence of pain on motion.  There was no evidence of 
ankylosis.  There was objective evidence of mild to moderate 
mediolateral and anterior instability; however, the Rating 
Schedule does not provide ratings based upon these symptoms.  
Therefore, the Board finds entitlement to higher, separate, 
or "staged" ratings are not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to a rating in excess of 20 percent for a right 
ankle disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



